Citation Nr: 0941674	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  03-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a bilateral leg 
disorder including the knees.

3.  Entitlement to service connection for swelling of the 
feet and ankles.

4.  Entitlement to service connection for a strain of the 
chest muscle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran in this case served on active duty from June 1956 
to June 1958 and was a member of the Texas Army National 
Guard until February 1995, when he was transferred to the 
retired reserve of the United States Army.  He was retired 
from the United States Army in October 1997.  He had a period 
of active duty for training from July 30 to August 13, 1983, 
but no other periods of inactive duty training or active duty 
for training have been verified to date.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The Board remanded this 
case in July 2004 and denied the Veteran's claims in August 
2008.  In July 2009, the Veteran, through his representative, 
and the VA General Counsel (herein "the parties") filed a 
Joint Motion for Remand addressing all of his claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
granted this motion in July 2009, and the case is again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Subsequent to the July 2004 remand, the AMC underwent 
extensive efforts to corroborate the Veteran's periods of 
inactive duty training, active duty training (ACDUTRA), and 
active duty.  These efforts included communications with the 
Veteran, the Adjutant General of the Texas Army National 
Guard, the State Adjutant General of Minnesota, and the 
National Personnel Records Center (NPRC).

In the July 2009 Joint Motion for Remand, however, the 
parties found these efforts to be inadequate.  First, the 
parties noted that that the AMC had not contacted the NPRC 
for records for the entire period (1976-1994) during which 
the Veteran earned points for ACDUTRA; rather, the 
correspondence with NPRC in September 2006 concerned only the 
1991-92 period.  Second, the AMC did not prepare a memorandum 
of unavailability conforming to the requirements of M21-1MR, 
III.iii.2.I.59.c, and the Veteran was not properly informed 
of such unavailability.  In view of this, corrective action 
will need to be taken on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the NPRC and 
request all documentation for the 
Veteran's ACDUTRA for the entire period 
from 1976 to 1994, including service 
personnel records documenting the dates of 
ACDUTRA.  All correspondence received from 
NPRC must be added to the claims file.

2.  If further contacts with the NPRC do 
not lead to records confirming additional 
ACDUTRA, a memorandum of unavailability 
conforming to the requirements of M21-1MR, 
III.iii.2.I.59.c must be prepared.  The 
Veteran must be given proper notice of 
this memorandum and an appropriate period 
of time in which to respond.

3.  Then, after ensuring that any 
additional development that is indicated 
by the record has been accomplished, the 
Veteran's claims should be readjudicated.  
If the determination of any of these 
claims remains unfavorable to the Veteran, 
he and his representative must be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


